Appellant was prosecuted and convicted of making an assault on Mrs. Lorine Smith.
The only question presented is one raising the issue that the testimony is insufficient to sustain the conviction. While it is true the testimony offered in behalf of appellant would show an innocent intention, yet the testimony of Mrs. Smith and her husband would make a case and the court at the request of appellant instructed the jury:
"Even tho you believe from the evidence defendant took the prosecuting witness by the arm or hand, but by reason thereof she did not feel any sense of shame or other disagreeable emotions of the mind or if defendant thought or had reason to believe that such act on his part would be agreeably received by her — or if you have a reasonable doubt of such facts, you will acquit him."
The judgment is affirmed.
Affirmed. *Page 560